 Case 1:21-cv-00217-EK-SJB Document 8 Filed 03/11/21 Page 1 of 2 PageID #: 38




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
Jose Eduardo Rodea,                                                        Case No.: 21-cv-00217

                                             Plaintiff,
                                                                           STIPULATION
                           -against-

New York Diner, Inc., and Paula Rivadeneira,

                                              Defendants.
-----------------------------------------------------------------------X

         Defendants New York Diner, Inc., and Paula Rivadeneira (together, the “Defendants”),

agree and stipulate with Jose Eduardo Rodea (the “Plaintiff”), by and through their respective

undersigned counsel, as follows:

         IT IS HEREBY STIPULATED AND AGREED by and between the parties that

Defendants’ time to reply or otherwise respond to Plaintiff’s Complaint is extended through and

including April 9, 2021;

         IT IS FURTHER STIPULATED AND AGREED that Defendants waive any defense to

personal jurisdiction due to improper service of process; and

         IT IS FURTHER STIPULATED AND AGREED that Defendants hereby accept service to

personal jurisdiction due; and

         IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be signed in

counterparts and that a facsimile copy or other electronic copies shall be deemed originals.

Dated:     New York, New York
           March 11, 2021

 SHALOM LAW, PLLC                                              LEVIN-EPSTEIN & ASSOCIATES, P.C.

 By: /s/ Jonathan Shalom                                   By: /s/ Jason Mizrahi
     Jonathan Shalom                                           Jason Mizrahi
     105-13 Metropolitan Avenue                                60 East 42nd Street, Suite 4700
     Forest Hills, NY 11375                                    New York, New York 10170
Case 1:21-cv-00217-EK-SJB Document 8 Filed 03/11/21 Page 2 of 2 PageID #: 39




   Tel. No. (7180 971-9474                Tel. No.: (212) 792-0048
   Email: jonathan@shalomlawny.com        Email: Jason@levinepstein.com
   Attorneys for Plaintiff                Attorneys for Defendants
